Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 07/12/2022 has been entered. Claims 14, 15 are cancelled. 
Pending claims 1-13, 16-20 are addressed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 12, 13, 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 20130192503) in view of Graham (US 20210127556).

Regarding claims 1 and 16, Henry discloses a system or agricultural implement (fig. 1)  for distributing particulate material from an applicator and implement 10, the system (claim 1) and implement (claim 16) comprising:
a frame 20; a plurality of wheels 24 supporting the frame;
a fan 18 configured to produce an airflow;
a plenum 28 (fig. 2) connected to the fan 18;
a plurality of supply lines 30 (fig. 2) connected to the plenum 28 (par. 23), each supply line of the plurality of supply lines 30 being configured to receive the airflow via the plenum and entrain particulate material in the airflow (par. 23);
a plurality of boom sections 34, 36, 38 (figs. 1-2, plural sections labeled 34, 36, 38), each boom section of the plurality of boom sections supporting a plurality of nozzles 40, the plurality of nozzles of each boom section of the plurality of boom sections 34, 36, 38 being connected to a respective supply line of the plurality of supply lines 30 (par. 23) to distribute the particulate material entrained in the airflow of the respective supply line (par. 37); and
an electronically controlled valve 58, 60 (fig. 6, par. 25) being actuatable between an open position (retracted position of 58) and a closed position (extended position of 58).
wherein the airflow in each supply line of the plurality of supply lines is greater when the respective valve of the plurality of electronically controlled valves is in the open position (when plate 58 is almost fully retracted, fig. 6) than when the respective valve of the plurality of electronically controlled valves is in the closed position (when plate 58 is almost fully extended, fig. 6; par. 25).
In a different embodiment, Henry mentions a plurality of control valves 58 where the controller 54 can individually control actuation of the dampers 58 by, for example, energizing respective actuators 60 so that different airflow rates can be provided through the different plenums 28 while all being supplied from a single fan 18 (par. 25). Henry does not explicitly teach a plurality of electronically controlled valves, each supply line of the plurality of supply lines 30 being associated with a respective valve of the plurality of electronically controlled valves, each valve of the plurality of electronically controlled valves being actuatable between an open position and a closed position. 
Graham discloses a system (fig. 1) in the same field of endeavor, with a fan 120, a plenum (duct portion shown in fig. 4 between 120 and 110) and plurality of supply lines 110 (fig. 4). The system includes a plurality of electrically controlled valves 172, 176 (figs. 5-8, valves in assembly 128, par. 41, last sentence: “electrical”) being actuatable between an open position (position shown at 700h, fig. 8) and a closed position (one of the position shown at 700b-700g). Each supply line of the plurality of supply lines 110 being associated with a respective valve 172, 176 (of restrictor assembly 128) of the plurality of electronically controlled valves (par. 41, par. 43: “The arrows are examples of air flow streams received from the fan 120 and going through the restrictor assembly 128, 228. The air flow enters each of the passageways through the inlets 144 and is then restricted as the air flow exits each of the outlets 148 to pass into the set of primary tubes 110”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to incorporate the teachings of Graham to provide a plurality of electronically controlled valves, each supply line of the plurality of supply lines 30 being associated with a respective valve of the plurality of electronically controlled valves, each valve of the plurality of electronically controlled valves being actuatable between an open position and a closed position. Doing so would provide individualized flow control to optimize the airflow and improve consistency of product delivery at different nozzle sections during changes in system maneuver, as suggested by Graham in paragraphs 2-3.  

Regarding claim 2, Henry, as modified, discloses the system of claim 1. Henry further discloses a metering section 26 comprising a plurality of meters 46 (Henry fig. 8: meters 46) for distributing particulate material to the plurality of supply lines (30), wherein each valve of the plurality of electrically controlled valves is arranged between the fan and the metering section (see Henry fig. 6, see Graham fig. 5A-5B: valves in restrictor 128 is upstream of metering section 124A, but downstream of the fan 120 shown in fig. 4).

Regarding claim 3, Henry, as modified, discloses the system of claim 1the plurality of electronically controlled valves comprises butterfly valves (see Graham fig. 6-8).

Regarding claim 12, Henry, as modified, discloses the system of claim 1, Henry further discloses a control system (54; fig. 6) in communication with the plurality of electronically controlled valves, wherein the control system executes a program stored in a non-transient medium (software and memory) to selectively control each valve of  (par. 25: “Controller 54 can individually control actuation of the dampers 58 by, for example, energizing respective actuators 60 so that different airflow rates can be provided through the different plenums 28 while all being supplied from a single fan 18”).

Regarding claim 13, Henry, as modified, discloses the system of claim 12, wherein the control system executes to actuate a first valve (see Graham fig. 8: valve at 700e) in a first supply line of the plurality of supply lines to induce pressure in the first supply line so that a pressure differential between the first supply line (line at portion 700e) and a second supply line (line at portion 700h) of the plurality of supply lines is reduced (see Graham fig. 8).

Regarding claim 17, Henry, as modified, discloses the system of claim 1, wherein each valve of the plurality of electronically controlled valves is arranged between the plenum and the metering section (see Henry fig. 6, see also Graham fig. 5A-5B where the restrictor assembly 128 is position directly upstream of the metering portion 124A). 

Regarding claim 18, Henry, as modified, discloses the system of claim 12, wherein Henry discloses the plurality of boom sections include a left outer boom section (fig. 1: left end section of 34), a left inner boom section (fig. 1: another portion adjacent a left end of boom 34), a right outer boom section (fig. 1: right end section of 34, hidden from view), a right inner boom section (fig. 1: another portion adjacent the right end of 34, hidden from view).

Regarding claim 19, Henry, as modified, discloses the system of claim 18, Henry further discloses a metering section 26 comprising a plurality of meters 46 for distributing particulate material to the plurality of supply lines, wherein the control system 54 (par. 40) is in communication with the plurality of meters 46, and wherein the control system executes a turn-compensation during a turn maneuver (par. 40-42: descriptions of operation associated with “turn rows”, “during a turn”) of the applicator by: 
controlling inner valves of the plurality of electronically controlled valves arranged in inner supply lines of the plurality of supply lines associated with the left and right inner-boom sections to actuate towards the closed position (Henry par. 25: “Controller 54 can individually control actuation of the dampers 58 by, for example, energizing respective actuators 60 so that different airflow rates can be provided through the different plenums 28 while all being supplied from a single fan 18”; as modified in view of Graham, figs. 7-8 shows inner valves at 700a, 700b being moved toward the closed position, Graham associate the valves at 700a 700b to be inner valves during a left turn, referred to as “inner curve” or “inside curve” par. 39: “During the turning event, a turn forms a curve. The curve has an inner curve and an outer curve. When the turning event is a left turn, the first end 128 a, 228 a of the restrictor assembly 128, 228 is proximate the inner curve (left side) and the second end 128 b, 228 b of the restrictor assembly 128, 228 is proximate the outer curve (right side)”; see also par. 43 of Graham); and 
controlling outer meters of the plurality of meters for outer supply lines of the plurality of supply lines associated with the left and right outer-boom sections to increase a rate of delivery of the particulate material to the outer supply lines (Henry, par. 42: “the controller 54 may increase the rotational speed command to prime movers 48 of metering units 46 supplying product to outer rows, decrease the rotational speed command to drive the prime movers 48 of metering units 46 supplying product to inner rows”).

Regarding claim 20, Henry, as modified, discloses the system of claim 19, Henry further discloses the control system executes the turn- compensation by additionally: controlling inner meters 46 (Henry fig. 8) of the plurality of meters for the inner supply lines of the plurality of supply lines associated with the left and right inner-boom sections to decrease a rate of delivery of the particulate material to the inner supply lines (Henry, par. 42: “the controller 54 may increase the rotational speed command to prime movers 48 of metering units 46 supplying product to outer rows, decrease the rotational speed command to drive the prime movers 48 of metering units 46 supplying product to inner rows”).


Claims 4-7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 20130192503) in view of Graham (US 20210127556), further in view of Curry (US 20200332920).
Regarding claims 4, 5, 6, 7, Henry discloses the system of claim 1, but fails to teach each valve comprises a plate having an area that is smaller than an area defined by an inner diameter of a supply line in which the plate is mounted (claim 4); wherein each plate is concentrically centered in a supply line on a shaft that is driven to pivot by an electric motor (claim 5); wherein each plate extends perpendicular to a longitudinal axis of the supply line when in the closed position (claim 6); wherein the minimum airflow passes through an annular gap between an outer edge of the plate and an inner circumferential surface of the supply line when in the closed position (claim 7).
However, Curry teaches an electrically controlled butterfly valve 50 in used in an gas flow supply line (26 shown in fig. 1), wherein a plate 104 having an area that is smaller than an area (at 116) defined by an inner diameter of a supply line (at 116) in which the plate is mounted; wherein the plate 104 is concentrically centered in a supply line on a shaft 122 (fig. 3) that is driven to pivot by an electric motor (66; par. 39); wherein each plate extends perpendicular to a longitudinal axis of the supply line when in the closed position (see figs. 3-4a); wherein the minimum airflow passes through an annular gap 118 between an outer edge of the plate and an inner circumferential surface of the supply line (see fig. 4a) when in the closed position (par. 45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry and Graham to incorporate the teachings of Curry to utilize each of the valves being the valve defined in claims 4-7. The substitution of one known element (valve plate structure) as taught by Henry and Graham with another (control valve as defined in claims 4-7) as taught by Curry would have been obvious to one of ordinary skill before the effective filing date of the claimed invention since the substitution of one electric valve for another electric valve would have yielded predictable results, namely, controlling flow rate in the supply line. 

Regarding claim 11, Henry, as modified, discloses the system of claim 4, wherein the plate is configured to rotate 90-degrees between the open and closed positions (see Curry, figs. 4A and 7).

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 20130192503) in view of Graham (US 20210127556), further in view of Lee (US 20090114868).
	Regarding claims 4 and 8, Henry, as modified, discloses the system of claim 1, but fails to teach wherein each valve comprises a plate having an area that is smaller than an area defined by an inner diameter of a corresponding supply line in which the plate is mounted (claim 4); wherein each plate comprises an opening in an interior of the plate (claim 8).
	Lee teaches a valve that can be used in a flow line (shown in fig. 3), wherein the valve comprises a plate (104, 108) having an area (area of 104, 108 combined) that is smaller than an area defined by an inner diameter of a supply line (shown in fig. 3) in which the plate is mounted (claim 4); wherein the plate comprises an opening 206 in an interior of the plate (see fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to incorporate the teachings of Lee to utilize the valve defined in claims 4 and 8. The substitution of one known element (valve structure) as taught by Henry and Graham with another (valve plate with an opening as defined in claims 4 and 8) as taught by Lee would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the known valve structure would have yielded predictable results, namely, controlling the desired flow rate in the supply line. Lee further discloses the throttle valve plate has the benefit of better control of air flow (par. 6).

Claims 4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 20130192503) in view of Graham (US 20210127556), further in view of Ando (US 20040051071).
Regarding claims 4 and 9-10, Henry discloses the system of claim 1, but fails to teach wherein each valve comprises a plate having an area that is smaller than an area defined by an inner diameter of a supply line in which the plate is mounted (claim 4);  wherein each plate has a perimeter having at least one circular edge and at least one straight edge (claim 9); and wherein the perimeter has opposing circular edges and opposing straight edges (claim 10).
Ando teaches a butterfly valve used in a flow conduit 1, 2, 17 (figs. 5-6) wherein the valve comprises a plate 3 having an area (diameter of 3) that is smaller than an area defined by an inner diameter of a supply line (1, 2, 17) in which the plate is mounted (see figs. 5-6);  wherein each plate has a perimeter having at least one circular edge and at least one straight edge (see fig. 2: two straight edges adjacent 6 and 7, circular edges adjacent the two straight edges); and wherein the perimeter has opposing circular edges and opposing straight edges (see fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to incorporate the teachings of Ando to utilize the valve plate structure defined in claims 4, 9 and 10. The substitution of one known element (valve structure) as taught by Henry and Graham with another (rotating valve plate with straight edges and circular edges) as taught by Ando would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the valve structure would have yielded predictable results, namely, allowing flow control in the supply conduit. Ando also indicates the valve structure shown is an improvement that would allow fine adjustment of the flow rate (abstract). 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752